Exhibit 10.18

 

LOGO [g902773g86r66.jpg]

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc. Dealer:

 

By:

 

By:

 

Date:

 

Date:

 



--------------------------------------------------------------------------------

DEALER NAME

#1 USA AUTO MARKET LLC

12K & UNDER MOTORS

1ST AUTO SALES INC

1ST CHOICE AUTO SALES INC

1ST CHOICE CAROLINA CARS

1ST CHOICE MOTORS

1ST CLASS AUTO SALES

1ST STOP MOTORS INC

247 AUTO SALES

27 MOTORS

2ND CHANCE AUTO OF ALABAMA LLC

301CARSALES.COM

31 W AUTO BROKERS INC

40 HIGHWAY AUTO SALES LLC

4042 MOTORS LLC

4042 MOTORSPORTS LLC

5 POINTS AUTO MASTERS

5 STAR AUTO PLEX

5 STAR AUTO PLEX

5 STAR AUTO SALES

5 STAR AUTO SALES

5 STAR INDY AUTO LLC

60 WEST AUTO SALES LLC

83 AUTO SALES LLC

A & D MOTORS SALES CORP

A & D MOTORS, INC.

A & S GRAND AVE

A 1 AUTO SALES INC

A LOT OF USED CARS

A LUXURY AUTO

A PLUS CAR SALES & RENTALS INC

A TO Z AUTO SALES INC

A.R.J.’S AUTO SALES, INC

A-1 AUTO GROUP LLC

A1 MOTORS INC

A1 MOTORS LLC

AAA AUTOMOTIVE LLC

AAA MOTORS, INC.

AAB INTERNATIONAL AUTO SALES

AACC AUTO CAR SALES, INC

ABBY’S AUTOS, INC.

ABERNETHY CHRYSLER JEEP DODGE

ACCESS AUTO INC

ACCU-CAR EXPO INC

DEALER NAME

ACCURATE AUTOMOTIVE OF

ACES AUTO MART

ACTION AUTO SALES

ACTION NOW AUTO SALES LLC

ACTIVE AUTO SALES

ADAMS AUTO GROUP

ADAMSON FORD LLC

ADELSA AUTO FINANCE INC

ADS AUTO DISCOUNT SALES INC

ADVANCE AUTO WHOLESALE, INC.

ADVANCED AUTO & TRUCK

ADVANCED AUTO BROKERS, INC.

ADVANTAGE USED CARS

ADVENTURE SUBARU LLC

AFFORDABLE AUTO MOTORS, INC

AFFORDABLE AUTO SALES

AFFORDABLE USED CARS & TRUCKS

AIRPORT CHRYSLER DODGE JEEP

AJ’S AUTO

AJ’S AUTO SALES

AK IMPORTS AUTO SALES

AL PIEMONTE SUZUKI INC

ALABAMA DIRECT AUTO

ALBANY MITSUBISHI

ALFA AUTO MALL LLC

ALFA MOTORS

ALL ABOUT AUTO’S INC

ALL AMERICAN AUTO MART

ALL AMERICAN AUTO SALES INC

ALL CARS LLC

ALL CITY AUTO SALES

ALL IN ONE AUTOMOTIVE GROUP

ALL SEASON AUTO SALES LLC

ALL STAR AUTO SALES

ALL STAR DODGE CHRYSLER JEEP

ALL STAR MOTORS INC

ALLAN VIGIL FORD

ALLANS SHOWCASE

ALLEN TURNER AUTOMOTIVE

ALLIANCE AUTO SALES LTD

ALLSTAR MOTORS, INC.

ALMA CHEVROLET BUICK GMC

ALPHA MOTORS LLC

AL’S AUTO MART

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

ALTERNATIVES

ALWAYS APPROVED AUTO LLC

AMERICAN AUTO SALES OF CLOVER

AMERICAN AUTO SALES WHOLESALE

AMERICAN PRESTIGE AUTOS INC

AMERICAN SALES & LEASING INC

AMERIFIRST AUTO CENTER, INC.

AMG AUTO SALES INC

AMS CARS

ANDERSON MOTORS

ANDY MOHR BUICK PONTIAC GMC

ANDY MOHR CHEVROLET, INC.

ANDY MOHR FORD, INC.

ANDY MOHR TOYOTA

ANDYS AUTO SALES

ANGRY CARS

ANSWER ONE MOTORS

ANTHONY PONTIAC GMC BUICK INC

ANTHONY WAYNE AUTO SALES

ANTHONYS AUTO MALL LLC

ANTIQUE MOTORS

ANY CAR USA

APPROVAL AUTO CREDIT INC.

APPROVED AUTO KC LLC

AR MOTORSPORTS INC

ARAK AUTO SALES & SERVICES INC

ARB WHOLESALE CARS INC

ARC AUTO LLC

ARDMORE AUTO SALES LLC

ARENA AUTO SALES

ARES FINANCIAL SERVICES LLC

ARMSTRONG FORD OF HOMESTEAD

ASHEBORO HONDA MAZDA

ATA TRUCK & AUTO SALES

ATCHINSON FORD SALES

ATL AUTO TRADE INC

ATL AUTOS .COM

ATLANTA BEST USED CARS LLC

ATLANTA LUXURY MOTORS INC

ATLANTA UNIQUE AUTO SALES INC

ATLANTA USED CARS CENTER, INC

ATLANTIS RENT A CAR AND

AUCTION DIRECT USA

AUFFENBERG USED CARS

AURORA MOTOR CARS

AUTO ACCEPTANCE CENTER

AUTO AMERICA

AUTO BANK

AUTO BANK OF KANSAS CITY INC

AUTO BANK, INC.

AUTO BOUTIQUE

AUTO BROKERS, INC.

AUTO CENTERS NISSAN INC

AUTO CENTERS ST CHARLES LLC

AUTO CITY LLC

AUTO CLUB OF MIAMI

AUTO CONCEPTS

AUTO CREDIT

AUTO CREDIT & FINANCE CORP

AUTO DEALER SOLUTIONS INC

AUTO DIRECT

AUTO DIRECT COLUMBUS OH

AUTO DIRECT PRE-OWNED

AUTO ENTERPRISE CO

AUTO EXCHANGE

AUTO EXCHANGE

AUTO EXCHANGE OF DURHAM

AUTO EXPO HOUSTON

AUTO EXPO USA III

AUTO EXPORT OF N FLORIDA CORP

AUTO EXPRESS

AUTO EXPRESS CREDIT INC

AUTO EXPRESS ENTERPRISE INC

AUTO FINDERS, INC.

AUTO GALAXY INC

AUTO ICONS LLC

AUTO IMPORTS FL INC

AUTO IQ INC

AUTO LAND AUTO SALES INC

AUTO LIAISON INC

AUTO LIBERTY OF ARLINGTON

AUTO LINE, INC.

AUTO LIQUIDATORS OF TAMPA, INC

AUTO MAC 2

AUTO MALL OF TAMPA INC

AUTO MASTERS AUTO SALES LLC

AUTO MASTERS OF NASHVILLE LLC

AUTO MAX

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

AUTO MEGA STORE LLC

AUTO NATIONS INC

AUTO NETWORK OF THE TRIAD LLC

AUTO NETWORK, INC.

AUTO OPTION LLC

AUTO PARK CORPORATION

AUTO PASS SALES & SERVICE CORP

AUTO PLANET II INC

AUTO PLAZA USA

AUTO POINT USED CAR SALES

AUTO PORT

AUTO PROFESSION CAR SALES 2

AUTO PROFESSIONAL CAR SALES

AUTO RITE, INC

AUTO SALES OF WINTER GARDEN

AUTO SELECT

AUTO SELECT INC

AUTO SELECTION OF CHARLOTTE

AUTO SENSATION USA, INC.

AUTO SMART

AUTO SMART PINEVILLE INC

AUTO SOLUTIONS

AUTO SOURCE

AUTO SOURCE CAROLINA LLC

AUTO SPECIALISTS

AUTO SPORT, INC.

AUTO STOP INC

AUTO TRADEMARK

AUTO TREE

AUTO TRUST LLC

AUTO UNION OF MIAMI INC

AUTO VILLA

AUTO VILLA OUTLET

AUTO VILLA WEST

AUTO VILLAGE

AUTO WAREHOUSE INC

AUTO WEEKLY SPECIALS

AUTO WISE AUTO SALES

AUTO WORLD

AUTOBRANCH

AUTODRIVE, LLC

AUTOLAND

AUTOLANTA COLLECTION

AUTOLINK

AUTOMAC USA INC

AUTOMALL 59

AUTOMAR CAR SALES INC

AUTOMART #1 LLC

AUTOMATCH USA LLC

AUTOMAX

AUTOMAX

AUTOMAX AUTO SALES INC

AUTOMAX CHRYSLER DODGE JEEP

AUTOMAX OF ANDERSON

AUTOMAX OF CHESTER COUNTY

AUTOMAX OF GREENVILLE

AUTOMOBILE COMMODITY LLC

AUTOMONSTA

AUTOMOTIVE DIRECT USA INC

AUTOMOTIVE GROUP OF OFALLON/CO

AUTONATION IMPORTS AUTO SALES

AUTONET GROUP LLC

AUTONOMICS

AUTOPLEX

AUTOPLEX AUTO SALES &

AUTOPLEX IMPORT

AUTOPLEX, LLC

AUTOQUICK, INC.

AUTORAMA PREOWNED CARS

AUTORV MART

AUTOS BEST INC

AUTOS DIRECT INC

AUTOS DIRECT ONLINE

AUTOS R US

AUTOSHOW SALES AND SERVICE

AUTOSPORTS

AUTOSPORTS OF DAYTONA INC

AUTOWAY CHEVROLET

AUTOWAY FORD OF BRADENTON

AUTOWAY TOYOTA

AUTOWORLD USA

AVENUE AUTO AND RV

AVERY AUTO SALES INC

AVIS FORD

AXELROD PONTIAC

B & B ELITE AUTO SALES LLC

B & W MOTORS

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

BAKER’S BODY SHOP

BALLAS BUICK GMC

BALLPARK AUTO LLC

BANK AUTO SALES

BARBIES AUTOS CORPORATION

BARGAIN SPOT CENTER

BARNES USED CARS LLC

BARRY BROWN MOTORS LLC

BARTOW FORD COMPANY

BARTS CAR STORE

BARTS CAR STORE INC

BARTS CAR STORE INC

BASELINE AUTO SALES, INC.

BATES FORD INC

BAY AUTO CONNECTION LLC

BAYSIDE AUTOMALL

BEACH AUTO KINGS

BEACH BOULEVARD AUTOMOTIVE INC

BEACHSIDE RIDE

BEAU TOWNSEND FORD

BEAU TOWNSEND NISSAN, INC.

BEDFORD AUTO WHOLESALE

BEECHMONT FORD

BEEJAY AUTO SALES INC

BEFORD AUTO

BEHLMANN BUICK GMC CADILLAC

BEHLMANN ST PETERS PREOWNED

BELAIR ROAD DISCOUNT AUTO

BELLS AUTO SALES

BELL’S AUTO SALES

BENJI AUTO SALES CORP

BENSON CADILLAC NISSAN, INC.

BENSON FORD MERCURY

BENSON HYUNDAI LLC

BENSON NISSAN

BEREA AUTO MALL

BERGER CHEVROLET

BERKELEY FORD

BESSEMER AL AUTOMOTIVE LLC

BESSEMER CHR LLC

BEST AUTO SELECTION INC

BEST BUY AUTO MART LLC II

BEST BUY AUTO SALES OF TAMPA

BEST BUY MOTORS LLC

BEST BUY WHEELS

BEST CARS KC INC

BEST CHEVROLET

BEST DEAL AUTO SALES

BEST DEAL AUTO SALES INC

BEST DEALS CARS INC

BEST KIA

BEST PRICE DEALER INC

BEST VALUE AUTO SALES INC

BESTWAY AUTO BROKERS LLC

BETTER AUTOMALL LLC

BEV SMITH KIA

BEXLEY MOTORCAR COMPANY LLC

BIARTI AUTO SALES LLC

BIC MOTORS LLC

BICKEL BROTHERS AUTO SALES INC

BIG BLUE AUTOS, LLC

BIG BOYS TOYS FLORIDA LLC

BIG CHOICES AUTO SALES INC

BIG M CHEVROLET

BIG O DODGE OF GREENVILLE, INC

BILL BLACK CHEVROLET,

BILL BRYAN SUBARU

BILL ESTES CHEVROLET

BILL KAY FORD INC

BILL MAC DONALD FORD INC

BILL OWENS AUTO SALES

BILL RAY NISSAN

BILL STANFORD PONT CAD OLDS GM

BILLS & SON AUTO SALES INC

BILLS AUTO SALES & LEASING,LTD

BILLY RAY TAYLOR AUTO SALES

BILTMORE MOTOR CORP.

BIRMINGHAM WHOLESALE AUTO LLC

BLEECKER BUICK-GMC INC

BLEECKER CHRYSLER DODGE JEEP

BLOOMINGTON AUTO CENTER

BLOSSOM CHEVROLET, INC.

BLUE LINE MOTORSPORTS LLC

BLUE RIBBON AUTOMOTIVE INC

BLUE SPRINGD FORD SALES INC

BLUE SPRINGS SALES INC

BLUESLADE MOTOR CARS LLC

BOB BOAST DODGE

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

BOB HOOK OF SHELBYVILLE, LLC

BOB JEANNOTTE BUICK GMC TRUCK

BOB KING MITSUBISHI

BOB KING’S MAZDA

BOB MAXEY FORD

BOB MAXEY LINCOLN-MERCURY

BOB PULTE CHEVROLET GEO, INC.

BOB STEELE CHEVROLET INC.

BOBB CHRYSLER DODGE JEEP RAM

BOBB ROSS BUICK

BOBB SUZUKI

BOBBY LAYMAN CHEVROLET, INC.

BOBBY MURRAY TOYOTA

BOBILYA CHRYSLER PLYMOUTH

BOMMARITO CHEVROLET MAZDA

BONANZA AUTO CENTER INC

BONIFACE HIERS MAZDA

BOOMERS TRUCKS & SUVS LLC

BORCHERDING ENTERPRISE, INC

BOSAK HONDA

BOULEVARD AUTO EXCHANGE 2 INC

BOWDEN MOTORS INC

BOYD AUTOMOTIVE

BRADLEY CHEVROLET, INC.

BRAD’S USED CARS

BRAMAN HONDA OF PALM BEACH

BRAMLETT PONTIAC INC

BRANDON HONDA

BRANDON MITSUBISHI

BRANNON HONDA

BRAZIL AUTO MALL INC

BRECKENRIDGE MOTORS EAST LLC

BREVARD VALUE MOTORS

BRICKELL HONDA BUICK & GMC

BRIDGEVIEW AUTO SALES INC

BROMAR LLC

BROMLEY AUTO SALES, LLC

BRONDES FORD MAUMEE LTD

BROOKS AUTO SALES

BROTHERS CHEVROLET OLDSMOBILE

BROWN MOTOR SALES

BRUCE KUNESH AUTO SALES

BRYANT AUTO SALES INC

BUCKEYE CHRYSLER JEEP DODGE

BUCKEYE CITY AUTOMOTIVE GROUP

BUCKEYE FORD LINCOLN MERC OF O

BUCKEYE NISSAN, INC.

BUD LAWRENCE INC

BUDGET CAR SALES & RENTALS

BUSH AUTO PLACE

BUY IT RIGHT AUTO SALES LLC

BUY RIGHT AUTO SALES INC

BUYERS CHOICE AUTO CENTER LLC

BUZZ KARZ LLC

BYERLY FORD-NISSAN, INC

BYERS CHEVROLET LLC

BYERS DELAWARE

BYERS KIA

C & J AUTO WORLD LLC

C & N AUTO SALES LLC

C & S SALES

CADILLAC OF NOVI INC

CALDERONE CAR AND TRUCK

CALIFORNIA AUTO CONNECTION INC

CALVARY CARS & SERVICE, INC

CAMPBELL CHEVOFBOWLGREENKYINC

CAMPBELL MOTORS, INC.

CANCILA MARTY DODGE CHRYSLER J

CANDY’S AUTO WORLD INC

CANNON BUICK-MITSUBISHI

CAPITAL AUTO BROKERS

CAPITAL BUICK PONTIAC GMC LLC

CAPITAL CITY IMPORTS

CAPITAL MOTORS

CAPITAL MOTORS LLC

CAPITAL MOTORS LLC

CAPITOL AUTO

CAPITOL AUTO SALES, INC.

CAPITOL CADILLAC

CAR BAZAAR INC OF FRANKLIN

CAR BIZ LLC

CAR BIZ OF TENNESSEE

CAR CENTRAL

CAR CHOICE

CAR CHOICE ENTERPRISE II INC

CAR CITY USA LLC

CAR CONCEPTS REMARKETING

 

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

CAR CONNECTION

CAR COUNTRY

CAR CREDIT INC

CAR CREDIT XPRESS

CAR DEPOT

CAR FACTORY OUTLET

CAR FINDERS, LLC

CAR HUNTERS LLC

CAR LEGENDS

CAR MART

CAR MART FL.COM

CAR NATION

CAR POINT OF ORLANDO INC

CAR SOURCE, LLC.

CAR STARS

CAR YEP LLC

CAR ZONE

CARDINAL MOTORS INC

CARDIRECT LLC

CAREY PAUL HONDA

CARISMA AUTO GROUP

CARL STONE AUTO SALES LLC

CARLINK MOTORS CORPORATION

CARMA AUTOMOTIVE GROUP

CARMART AUTO SALES

CARMART AUTO SALES INC

CARMART AUTO SALES, INC.

CARMART AUTOMALL LLC

CARMAXX LLC

CARMEL MOTORS

CAROLINA AUTO EXCHANGE

CAROLINA AUTO SALEZ LLC 1

CAROLINA AUTO SPORTS

CAROLINA FAMILY MOTORS INC

CAROLINA MOTORCARS

CARPLUS AUTO SALES INC

CARPORT SALES & LEASING, INC.

CARRIAGE KIA

CARROLLTON MOTORS

CARS & CREDIT OF FLORIDA

CARS & TRUCKS

CARS 4 LESS LLC

CARS DIRECT

CARS GONE WILD II LLC

CARS N CARS, INC.

CARS OF JAX INC

CARS PLUS CREDIT LLC

CARS PLUS LLC

CARS TO GO AUTO SALES AND

CARS TRUCKS & CREDIT INC

CARS TRUCKS & MORE INC

CARS UNLIMITED

CARS YOU CAN TRUST

CARSMART AUTO SALES LLC

CARSMART, INC.

CARTROPIX

CARXPRESS

CARZ N TRUX

CARZ, INC.

CARZZ AUTO SALES INC

CAS SALES & RENTALS

CASCADE AUTO GROUP, LTD

CASH AUTO SALES LLC

CASTLE BUICK GMC

CASTRIOTA CHEVROLET GEO INC.

CAVALIER AUTO SALES INC

CC MOTORS INC

CD S AUTOMOTIVE INC

CECIL CLARK CHEVROLET, INC.

CENTRAL 1 AUTO BROKERS

CENTRAL FLORIDA EXPORTS, INC.

CENTRAL MOTOR WERKS, INC

CENTRAL PONTIAC INC.

CENTURY BUICK

CERTIFIED AUTO CENTER

CERTIFIED AUTO DEALERS

CERTIFIED NATIONWIDE

CHAMPION CHEVROLET

CHAMPION OF DECATUR, INC.

CHAMPION PREFERRED AUTOMOTIVE

CHAMPION TRUCK CENTER LLC

CHARLES BARKER PREOWNED OUTLET

CHARLOTTE MOTOR CARS LLC

CHARS CARS LLC

CHASE AUTO GROUP

CHATHAM PARKWAY TOYOTA

CHECKERED FLAG HONDA

CHESAPEAKE AUTO GROUP

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

CHESTATEE FORD INC

CHEVROLET BUICK OF QUINCY INC.

CHEVROLET OF DUBLIN

CHICAGO AUTO DEPOT INC

CHICAGO AUTO SOURCE INC

CHICAGO MOTORS INC

CHIPINQUE AUTO SALES INC

CHRIS CARROLL AUTOMOTIVE

CHRIS LEITH AUTOMOTIVE INC

CHRIS MOTORS AUTO SALES

CHRIS SPEARS PRESTIGE AUTO

CHRONIC INC.

CHRYSLER JEEP OF DAYTON

CINCINNATI AUTO WORKS

CIRCLE CITY ENTERPRISES, INC.

CITY AUTO SALES

CITY HYUNDAI

CITY IMPORT GALLERY LLC

CITY MOTORS FLORIDA LLC

CITY STYLE IMPORTS INC

CITY TO CITY AUTO SALES, LLC

CITY USED CARS, INC

CJ’S AUTO STORE

CJ’S AUTO STORE WEST

CLARK CARS INC

CLARK’S SUNSHINE

CLARKSVILLE AUTO SALES

CLASSIC BUICK OLDSMOBILE

CLASSIC TOYOTA

CLASSY AUTO SALES CORP

CLAY AUTO SHOP

CLAY COOLEY TOYOTA OF HAZELWOO

CLEAN CARS

CLEARANCE AUTO STORE

CLEARWATER CARS INC

CLEARWATER TOYOTA

CLEVELAND AUTO MART

CLIFF & SONS AUTO SALES

CLIFT BUICK GMC

CMS AUTO BROKERS LLC

COAL WHOLESALE

COASTAL AUTO GROUP INC. DBA

COASTAL AUTO, INC.

COBRA SALES LLC

COCONUT CREEK HYUNDAI

COGGIN HONDA

COGGIN NISSAN

COLE FORD LINCOLN LLC

COLE VALLEY MOTOR COMPANY

COLUMBUS AUTO RESALE, INC

COLUMBUS AUTO SOURCE

COLUMBUS AUTO WAREHOUSE LLC

COLUMBUS CAR TRADER

COMMONWEALTH DODGE LLC

CONCOURS AUTO SALES, INC.

CONEXION AUTO SALES

CONWAY HEATON INC

CONWAY IMPORTS AUTO SALES

COOK & REEVES CARS INC

COOK MOTOR COMPANY

COOKE’S AUTO SALES

COOK-WHITEHEAD FORD, INC

COPELAND MOTOR COMPANY

CORAL WAY AUTO SALES INC

CORLEW CHEVROLET CADILLAC OLDM

CORPORATE CARS INC

CORPORATE FLEET MANAGEMENT

CORTEZ MOTORS

COTTAGEVILLE MOTOR SALES INC

COUCH MOTORS LLC

COUGHLIN AUTOMOTIVE- PATASKALA

COUGHLIN CHEVROLET- NEWARK

COUGHLIN FORD OF CIRCLEVILLE

COUGHLIN LONDON AUTO INC

COUGLIN CHEVROLET BUICK CADILL

COUNTRY HILL MOTORS INC

COUNTRY HILL MOTORS, INC.

COUNTRYSIDE FORD OF CLEARWATER

COURTESY AUTOMOTIVE

COURTESY CHRYSLER DODGE JEEP

COURTESY CHRYSLER JEEP DODGE

COURTESY FORD

COURTESY NISSAN

COURTESY TOYOTA

COWBOYS WHOLESALE INC

COX AUTO SALES

COX CHEVROLET INC

COYLE CHEVROLET

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

CR MOTOR SALES, INC.

CR MOTORS OF ADRIAN INC

CRABBS AUTO SALES

CRAIG & BISHOP, INC.

CRAIG & LANDRETH INC

CRAMER HONDA OF VENICE

CRAMER TOYOTA OF VENICE

CREDIT MASTER AUTO SALE INC

CREDIT SOLUTION AUTO SALES INC

CREDIT UNION REMARKETING

CREDITXPRESS AUTO SALES INC

CRENCOR LEASING & SALES

CRESTMONT HYUNDAI, LLC

CRM MOTORS, INC.

CRONIC CHEVROLET OLDSMOBILE

CRONIC CHEVROLET, OLDSMOBILE-

CROSS KEYS AUTO INC

CROSSROADS AUTO SALES INC

CROSSROADS FORD INC

CROWN ACURA

CROWN AUTO & FLEET SERVICES

CROWN AUTOS

CROWN BUICK GMC

CROWN EUROCARS INC

CROWN HONDA

CROWN KIA

CROWN KIA

CROWN MITSUBISHI

CROWN MOTORS INC

CROWN NISSAN

CROWN NISSAN GREENVILLE

CRUISER AUTO SALES

CUNNINGHAM MOTORS

CURRIE MOTORS FRANKFORT INC

CURRY HONDA

CUSTOM CAR CARE

D & D ALL AMERICAN AUTO SALES

D & J MOTORS, INC.

DADE CITY AUTOMAX

DAILEY AUTO SALES LLC

DAILEYS USED CAR SALES LLC

DAN CUMMINS CHV BUICK PONTIAC

DAN TOBIN PONTIAC BUICK GMC

DAN TUCKER AUTO SALES

DANE’S AUTO SALES LLC

DAVCO AUTO LLC

DAVE SINCLAIR LINCOLN

DAVES JACKSON NISSAN

DAVID RICE AUTO SALES

DAVID SMITH AUTOLAND, INC.

DAWSONS AUTO & TRUCK SALES INC

DAYTON ANDREWS DODGE

DAYTON ANDREWS INC.

DBA AUTONATION CHEVROLET

DEACON JONES AUTO PARK

DEACON JONES NISSAN LLC

DEALERS CHOICE MOTOR COMPANY

DEALS 4 U AUTO LLC

DEALS ON WHEELS

DEALZ AUTO TRADE

DEALZ ON WHEELZ LLC

DEAN SELLERS, INC.

DEEP SOUTH SPECIALTIES LLC

DEFOUW CHEVROLET, INC.

DELRAY HONDA

DELRAY MAZDA

DELUCA TOYOTA INC

DELUXE MOTORS, INC.

DENNIS AUTO POINT

DENNY’S AUTO SALES, INC.

DEPENDABLE MOTOR VEHICLES INC

DEPUE AUTO SALES INC

DEREK MOTORCAR CO INC

DESTINYS AUTO SALES

DETROIT AUTO PARTS LLC

DETROIT II AUTOMOBILES

DEWEY BARBER’S F1 MOTORCARS

DEWITT MOTORS

DI LUSSO MOTORCARS

DIAMOND K MOTORS LLC

DIANE SAUER CHEVROLET, INC.

DICK BROOKS HONDA

DICK MASHETER FORD, INC.

DICK SCOTT DODGE

DICK SCOTT NISSAN, INC.

DICK WICKSTROM CHEVROLET INC

DIMMITT CHEVROLET

DIRECT AUTO EXCHANGE, LLC

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

DIRECT MOTORSPORT LLC

DISCOUNT AUTO SALES

DISCOVERY AUTO CENTER LLC

DISCOVERY AUTO GROUP

DIVERSIFIED AUTO SALES

DIXIE IMPORT INC

DIXIE WAY MOTORS INC

DM MOTORS, INC.

DODGE OF ANTIOCH INC

DOGWOOD AUTO WORKS INC

DON AYERS PONTIAC INC

DON FRANKLIN CHEVROLET, BUICK

DON HINDS FORD, INC.

DON JACKSON CHRYSLER DODGE

DON JACKSON IMPORTS CARS INC

DON JOSEPH TOYOTA SCION

DON MARSHALL CHYSLER CENTER

DON MEALEY CHEVROLET

DON REID FORD INC.

DON SITTS AUTO SALES INC

DON WOOD AUTOMOTIVE LTD

DONLEY FORD LINCOLN

DORAL CARS OUTLET

DOUGLAS AUTO SALES INC

DOUG’S AUTO SALES INC

DOWNTOWN BEDFORD AUTO

DRAKE MOTOR COMPANY

DREAM AUTOS GARAGE

DRIVE AUTO SALES

DRIVE NOW AUTO SALES

DRIVE WITH PRIDE INC

DRIVEMAX, INC.

DRIVEN AUTO SALES LLC

DRIVER SEAT AUTO SALES LLC

DRIVERIGHT AUTO SALES, INC.

DRIVEWAY MOTORS

DRIVEWAYCARS.COM

DRY RIDGE TOYOTA

DUBLIN CADILLAC NISSAN GMC

DUNN CHEVROLET OLDS INC.

DUVAL CARS LLC

DUVAL FORD

DYNASTY MOTORS

E & R AUTO SALES INC

EAGLE LAKE CARS

EAGLE ONE AUTO SALES

EAM CAR COLLECTION

EARL TINDOL FORD, INC.

EASLEY MITSUBISHI’S THE

EAST ANDERSON AUTO SALES

EAST BEACH AUTO SALES

EAST COAST SPORTS AND IMPORTS

EASTERN SHORE AUTO BROKERS INC

EASTGATE MOTORCARS, INC

EASY AUTO AND TRUCK

EASY FINANCE AUTO

EAZY RIDE AUTO SALES LLC

ECONO AUTO SALES INC

ECONOMIC AUTO SALES INC

ECONOMY MOTORS LLC

ECONOMY MOTORS, INC

ED MARTIN PONTIAC GMC

ED MORSE MAZDA LAKELAND

ED NAPLETON HONDA

ED TILLMAN AUTO SALES

ED VOYLES HONDA

ED VOYLES HYUNDAI

ED VOYLES KIA OF CHAMBLEE

EDDIE ANDRESON MOTORS

EDDIE MERCER AUTOMOTIVE

EDEN AUTO SALES

EDGE MOTORS

EDWARDS CHEVROLET CO

EJ’S AUTO WORLD, INC.

EJ’S QUALITY AUTO SALES, INC.

ELDER FORD OF TAMPA LLC

ELEPHANT AUTOGROUP

ELITE AUTO SALES OF MIAMI INC

ELITE AUTO SALES OF ORLANDO

ELITE AUTO WHOLESALE

ELITE AUTOMOTIVE GROUP

ELITE AUTOMOTIVE LLC

ELITE CAR SALES WEST INC

ELITE MOTORS

ELITE MOTORS, INC.

ELYRIA BUDGET AUTO SALES INC

EMJ AUTOMOTIVE REMARKETING

EMPIRE AUTO SALES & SERVICE

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

EMPIRE AUTOMOTIVE GROUP

ENON AUTO SALES

ENTERPRISE

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE LEASING COMPANY

ENTERPRISE LEASING COMPANY

ERNEST MCCARTY FORD

ERNEST MOTORS, INC.

ERNIE PATTI AUTO LEASING &

ERWIN CHRYSLER PLYMOUTH DODGE

ESTERO BAY CHEVROLET INC

ESTLE CHEVROLET CADILLAC

EVANS AUTO SALES

EVERYDAY AUTO SALES

EXCEL AUTO SALES

EXCLUSIVE AUTOMOTIVE LLC

EXCLUSIVE MOTOR CARS LLC

EXCLUSIVE MOTORCARS LLC

EXECUTIVE AUTO SALES

EXECUTIVE CARS LLC

EXECUTIVE MOTORS

EXOTIC MOTORCARS

EXPRESS AUTO SALES

EXPRESS AUTO SALES LLC

EXPRESS MOTORS LLC

EXTREME WINDOW TINTING SIGNS &

EZ AUTO & TRUCK PLAZA II INC

E-Z WAY CAR SALES & RENTALS

FAIRLANE FORD SALES, INC.

FAITH MOTORS, INC.

FALCONE AUTOMOTIVE

FAME FINANCE COMPANY

FAMILY KIA

FANELLIS AUTO

FANTASTIC 4 AUTO SALES

FAST AUTO SALES, LLC

FASTLANE AUTO CREDIT INC

FENTON NISSAN OF LEE’S SUMMIT

FERMAN CHEVROLET

FERMAN CHRYSLER PLYMOUTH

FERMAN FORD

FERMAN NISSAN

FIAT OF SAVANNAH

FIAT OF SOUTH ATLANTA

FIAT OF WINTER HAVEN

FINDLAY CHRY DODGE JEEP RAM

FIREHOUSE MOTORS

FIRKINS C.P.J.S.

FIRKINS NISSAN

FIRST AUTO CREDIT

FIRST CHOICE AUTOMOTIVE INC

FIRST STOP AUTO SALES

FIRST UNION AUTOMOTIVE LLC

FISCHER NISSAN INC.

FITZGERALD MOTORS, INC.

FIVE STAR CAR & TRUCK

FIVE STAR DODGE

FIVE STAR FORD STONE MOUNTAIN

FIVE STARS SPORT CARS INC

FL PRICE BUSTER AUTO SALES

FLAMINGO AUTO SALES

FLETCHER CHRYSLER PRODUCTS INC

FLORENCE AUTO MART INC

FLORIDA AUTO EXCHANGE

FLORIDA CARS USA

FLORIDA FINE CARS INC

FLORIDA TRUCK SALES

FLOW COMPANIES OF BURLINGTON

FLOW HONDA

FLOW MOTORS

FMC AUTO SALES INC

FOOTHILL FORD

FORD OF PORT RICHEY

FOREMAN MOTORS, INC.

FORT WALTON BEACH

FORT WAYNE AUTO CONNECTION LLC

FORT WAYNE NISSAN INFINITI

FORTUNE MOTOR GROUP

FRANK MYERS AUTO SALES, INC

FRANK SHOOP CHEVY BUICK PONTIA

FRED ANDERSON KIA

FRED ANDERSON NISSAN OF RALEIG

FRED MARTIN FORD

FREDDYS BIG LOT

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

FREEDOM AUTO SALES

FREEDOM FORD, INC.

FREEWAY MOTORCARS, INC.

FRIENDLY FINANCE AUTO SALES

FRITZ ASSOCIATES

FRONTIER MOTORS INC

FRONTLINE AUTO SALES

FT. WALTON MITSUBISHI

G & J MOTORSPORTS INC

G & R AUTO SALES CORP

G & W MOTORS INC

G BROTHERS AUTO BROKERS INC

GABE ROWE NISSAN

GAINESVILLE MITSUBISHI

GANLEY CHEVROLET, INC

GANLEY CHRYSLER JEEP DODGE INC

GANLEY EAST, INC

GANLEY, INC

GARY SMITH FORD

GARY YEOMANS FORD

GARYS I-75 AUTO SALES LLC

GASTONIA NISSAN, INC

GATES CHEV PONT GMC BUICK

GATES NISSAN, LLC

GATEWAY AUTO PLAZA

GATEWAY AUTOMOTIVE SALES &

GATEWAY BUICK GMC

GATOR CHRYSLER-PLYMOUTH, INC.

GATOR TRUCK CENTER INC

GATORLAND TOYOTA

GENE GORMAN & ASSOC. INC. DBA

GENERAL AUTO LLC

GENESIS AUTO SALES

GENESIS AUTO SALES LLC

GENESIS OF SUMMERVILLE LLC

GENTHE AUTOMOTIVE-EUREKA LLC

GEN-X CORP

GEOFF ROGERS AUTOPLEX

GEORGE WEBER CHEVROLET CO

GEORGETOWN AUTO SALES

GEORGIA AUTO WORLD LLC

GEORGIA CHRYSLER DODGE

GEORGIA IMPORT AUTO

GERMAIN FORD

GERMAIN TOYOTA

GERMAIN TOYOTA

GERWECK NISSAN

GET DOWN MOTORS INC

GETTEL HYUNDAI

GETTEL NISSAN OF SARASOTA

GETTEL TOYOTA

GINN MOTOR COMPANY

GLADSTONE AUTO INC

GLASSMAN OLDSMOBILE, INC.

GLEN BURNIE AUTO EXCHANGE, INC

GLENDALE CHRYSLER JEEP INC

GLENN BUICK GMC TRUCKS

GLOBAL AUTO EXPO INC

GLOBAL MOTORS INC

GLOBAL MOTORS INC

GLOBAL PRE-OWNED INC

GLOBE AUTO SALES

GLOVER AUTO SALES

GMOTORCARS INC

GMT AUTO SALES, INC

GOLDEN OLDIES

GOLLING CHRYSLER JEEP

GOOD BAD NO CREDIT AUTO SALES

GOOD CARS

GOOD CARS

GOOD CENTS AUTO SALES LLC

GOOD MOTOR COMPANY

GOOD MOTOR COMPANY LLC

GOOD MOTORS, INC.

GOOD RIDES INC

GOOD TO GO AUTO SALES, INC.

GOODMAN CHEV OLDS CAD NISSAN

GR MOTOR COMPANY

GRACE AUTOMOTIVE LLC

GRAINGER NISSAN

GRANT CAR CONCEPTS

GRANT MOTORS CORP.

GRAVITY AUTOS ATLANTA

GRAVITY AUTOS ROSWELL

GREAT BRIDGE AUTO SALES

GREAT INVESTMENT MOTORS

GREAT LAKES CHRYSLER DODGE JEE

GREAT LAKES HYUNDAI, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

GREEN LIGHT CAR SALES

GREEN TREE TOYOTA

GREENLIGHT MOTORS, LLC

GREEN’S TOYOTA

GREENWISE MOTORS

GREER NISSAN

GREG SWEET CHEVY BUICK OLDS

GREG SWEET FORD INC

GRIFFIN FORD SALES, INC.

GRIMALDI AUTO SALES INC

GROGANS TOWNE CHRYSLER

GROTE AUTOMOTIVE INC

GROUND ZERO MIAMI CORPORATION

GROW AUTO FINANCIAL INC

GUARANTEE AUTOMAXX CORPORATION

GUARANTEED CARS & CREDIT

GULF ATLANTIC WHOLESALE INC

GULF COAST AUTO BROKERS, INC.

GULF SOUTH AUTOMOTIVE

GUPTON MOTORS INC

GWINNETT MITSUBISHI

GWINNETT PLACE NISSAN

GWINNETT SUZUKI

H & H AUTO SALES

H & H AUTO SALES

HAGGERTY BUICK GMC INC

HAIMS MOTORS INC

HALLMAN AUTOMOTIVE

HAMILTON CHEVROLET INC

HAMMCO INC

HAMMERHEAD MOTORS LLC

HAMPTON IMPORTS

HANNA IMPORTS

HANS AUTO

HAPPY AUTO MART

HAPPY CARS INC

HARBOR CITY AUTO SALES, INC.

HARBOR NISSAN

HARDIE’S USED CARS, LLC

HARDIN COUNTY HONDA

HARDY CHEVROLET

HARDY CHEVROLET INC.

HAROLD ZEIGLER CHRYSLER DODGE

HARRIET SALLEY AUTO GROUP LLC

HARTLEY MOTORS INC

HATCHER’S AUTO SALES

HAVANA FORD INC.

HAWK FORD OF OAK LAWN

HAWKINSON NISSAN LLC

HEAD MOTOR COMPANY

HEADQUARTER TOYOTA

HEARTLAND CHEVROLET

HEATH’S EXOTIC CARS AND

HENDERSONVILLE AUTO BROKERS

HENDRICK CHEVROLET LLC

HENDRICK CHRYSLER DODGE JEEP

HENDRICK HONDA

HENDRICK HYUNDAI NORTH

HENNESSY MAZDA PONTIAC

HERITAGE AUTOMOTIVE GROUP

HERITAGE CADILLAC-OLDS, INC.

HERITAGE MOTOR COMPANY

HERITAGE NISSAN

HERRINGTON AUTOMOTIVE

HIBDON MOTOR SALES

HIGH Q AUTOMOTIVE CONSULTING

HIGHESTCASHFORCARS LLC

HIGHLINE IMPORTS, INC.

HIGHWAY 31 AUTO SALES LLC

HILL NISSAN INC

HILLMAN MOTORS, INC.

HILLTOP MOTORS

HILTON HEAD MITSUBISHI

HMH AUTOSPORT INC

HOGSTEN AUTO WHOLESALE

HOLIDAY MOTORS

HOLLYWOOD IMPORTS

HOLLYWOOD MOTOR CO #1

HOLLYWOOD MOTOR CO #3

HOLLYWOOD MOTOR SALES

HOMESTEAD MOTORS

HOMETOWN AUTO MART, INC

HONDA CARS OF BRADENTON

HONDA CARS OF ROCK HILL

HONDA MALL OF GEORGIA

HONDA MARYSVILLE

HONDA OF CONYERS

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

HONDA OF FRONTENAC

HONDA OF GAINESVILLE

HONDA OF MENTOR

HONDA OF OCALA

HONDA OF THE AVENUES

HONDA OF TIFFANY SPRINGS

HONDA VOLVO OF JOLIET

HONEYCUTT’S AUTO SALES, INC.

HOOVER AUTOMOTIVE LLC

HOOVER CHRYSLER PLYMOUTH

DODGE

HOOVER MITSUBISHI CHARLESTON

HOOVER THE MOVER CAR AND

HOOVER TOYOTA, LLC

HORACE G ILDERTON

HORIZON CARS

HOUSTON AUTO EMPORIUM

HOWARD AUTO GROUP

HT MOTORS INC

HUBERT VESTER CHEVROLET

HUBERT VESTER TOYOTA SCION

HUBLER AUTO PLAZA

HUBLER CHEVROLET INC

HUBLER FINANCE CENTER

HUBLER FORD LINCOLN MERCURY

HUBLER MAZDA SOUTH

HUBLER NISSAN, INC.

HUDSON AUTO SALES

HUGH WHITE HONDA

HUNT AUTOMOTIVE, LLC

HUNTER SUBARU HYUNDAI

HUSTON MOTORS INC.

HUTCHINSON PONTIAC GMC

HWY 150 BUYERS WAY, INC.

HYMAN AUTO OUTLET, LLC

HYUNDAI OF BRADENTON

HYUNDAI OF GREER

HYUNDAI OF LOUISVILLE

HYUNDAI OF NEW PORT RICHEY

HYUNDAI OF NICHOLASVILLE

HYUNDIA OF ORANGE PARK

HZF PLAINWELL

I 95 TOYOTA & SCION

I GOT A DEAL USED CARS

IDEAL AUTO

IDEAL USED CARS INC

IJN AUTOMOTIVE GROUP

IMAGINE CARS

IMAGINE POWERSPORTS

IMPERIAL MOTORS

IMPERIAL SALES & LEASING INC

IMPORT AUTO BROKERS INC

IMPORTS CITY OF RALEIGH INC

IMPORT’S LTD

IMPORTS OF TIDEWATER II

INDIAN RIVER LEASING CO

INDY AUTO LAND LLC

INDY AUTO MAN LLC

INDY LUXURY AUTO

INDY MOTORSPORTS

INTEGRITY AUTO PLAZA LLC

INTEGRITY AUTO SALES

INTEGRITY AUTO SALES INC

INTEGRITY AUTOMOTIVE

INTERCAR

INTERNATIONAL AUTO LIQUIDATORS

INTERNATIONAL AUTO OUTLET

INTERNATIONAL AUTO WHOLESALERS

INTERNATIONAL FINE CARS LLC

INTERSTATE MOTORS LLC

IPS MOTORS LLC

J & C AUTO SALES

J & J FINANCE AND LEASING INC

J & J MOTORS INC

J & L AUTO SALES

J & M AFFORDABLE AUTO, INC.

J AND J MOTORSPORTS LLC

J M MOTORS

J&B AUTO SALES & BROKERAGE

J&M AUTOMOBILES CORP

J.W. TRUCK SALES, INC.

JACK DEMMER FORD, INC.

JACK MAXTON CHEVROLET INC

JACK MAXTON CHEVROLET, INC

JACK MAXTON USED CARS

JACK MILLER AUTO PLAZA LLC

JACK MILLER KIA

JACK STONES CREEKSIDE SALES

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

JACKIE MURPHY’S USED CARS

JACKSONVILLE AUTO SALES LLC

JADES AUTO SALE INC

JAKE SWEENEY CHEVROLET, INC

JAKE SWEENEY CHRYSLER JEEP

JAKES USED CARS LLC

JAKMAX

JARRARD PRE-OWNED VEHICLES

JARRETT FORD OF PLANT CITY

JARRETT GORDON FORD INC

JAX AUTO WHOLESALE, INC.

JAY CHEVROLET, INC

JAY HONDA

JAY WOLFE AUTO OUTLET

JAY WOLFE HONDA

JC AUTO MARKET LLC

JC LEWIS FORD, LLC

JDF AUTO

JEFF DRENNEN FORD

JEFF SCHMITT COLUMBUS INC

JEFF WYLER CHEVROLET OF

JEFF WYLER DIXIE HONDA

JEFFREY P. HYDER

JEFFREYS AUTO EXCHANGE

JEMS AUTO SALES INC

JENISON MOTOR SALES LLC

JENKINS ACURA

JENKINS MAZDA

JENKINS NISSAN, INC.

JENROC AUTO SALES

JERRY HAGGERTY CHEVROLET INC

JERRY MOTORS, INC.

JERRY WILSON’S MOTOR CARS

JESSE’S AUTO SALES INC

JEWEL AUTO SALES

JIDD MOTORS INC

JIM BURKE NISSAN

JIM BUTLER AUTO PLAZA

JIM COGDILL DODGE CO

JIM DOUGLAS SALES AND SERVICE

JIM KEIM FORD

JIM M LADY OLDSMOBILE INC

JIM ORR AUTO SALES

JIM SKINNER FORD INC

JIM SOUTHWORTH FORD INC

JIM WHITE HONDA

JIM WOODS AUTOMOTIVE, INC.

JIMMIE VICKERS INC.

JIMMY SMITH PONTIAC BUICK GMC

JK AUTOMOTIVE GROUP LLC

JMC AUTO BROKERS INC

JMC USED AUTO SALES INC

JODECO AUTO SALES

JOE FIRMENT CHEVROLET

JOE KIDD AUTOMOTIVE INC

JOE WINKLE’S AUTO SALES LLC

JOHN BELL USED CARS INC

JOHN BLEAKLEY FORD

JOHN HEISTER CHEVROLET

JOHN HIESTER CHEVROLET

JOHN HINDERER HONDA

JOHN JENKINS, INC.

JOHN JONES AUTO DEALERSHIP

JOHN JONES AUTOMOTIVE

JOHN KOOL LINCOLN MERCURY INC

JOHN SNYDER AUTO MART, INC.

JOHNNY WRIGHT AUTO SALES LLC

JOHNNYS MOTOR CARS LLC

JOHNSON AUTOPLEX

JOHNSON HYUNDAI OF CARY INC

JOSEPH CHEVROLET OLDSMOBILE CO

JOSEPH MOTORS

JOSEPH TOYOTA INC.

JPL AUTO EMPIRE

JT AUTO INC.

JULIANS AUTO SHOWCASE, INC.

JUST-IN-TIME AUTO SALES INC

K & M SUZUKI

K B AUTO EMPORIUM

K T AUTO SALES LLC

KACHAR’S USED CARS, INC.

KAHLER AUTO SALES LLC

KALER LEASING SERVICES INC

KARGAR, INC.

KASPER CHRYSLER DODGE JEEP

KATHY’S KARS

KC AUTOMOTIVE GROUP LLC

KC TREND AUTO

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

KCK AUTO SALES

KDK AUTO BROKERS

KEFFER PRE-OWNED SOUTH

KEFFER VOLKSWAGEN

KEITH HAWTHORNE HYUNDAI, LLC

KEITH PIERSON TOYOTA

KEITHS AUTOMOTIVE SALES LLC

KELLEY BUICK GMC INC

KELLY & KELLY INVESTMENT CO IN

KELLY FORD

KEN LUGIBIHL AUTO & TRUCK

KENDALL MITSUBISHI

KENDALL TOYOTA

KENNEDI AUTO SALES

KENNYS AUTO SALES, INC

KEN’S AUTOS

KENS KARS

KERRY NISSAN, INC.

KEY CHRYLSER PLYMOUTH INC

KIA ATLANTA SOUTH

KIA AUTO SPORT

KIA COUNTRY OF SAVANNAH

KIA OF CANTON

KIA OF GASTONIA

KIA OF LEESBURG

KIA TOWN CENTER

KIM GRAHAM MOTORS

KIN FOLK AUTO SALES

KING AUTOMOTIVE, LLC

KING MOTORS

KING SUZUKI OF HICKORY LLC

KINGS AUTO GROUP INC

KINGS AUTOMOTIVE INC

KING’S COLONIAL FORD

KINGS FORD, INC

KINGS HONDA

KINGS OF QUALITY AUTO SALES

KIRTLAND CAR COMPANY, INC.

KISSELBACK FORD

KISTLER FORD, INC

KLASSIC CARS LLC

KMAX INC

KNAPP MOTORS

KNE MOTORS, INC.

KNH WHOLESALE

KNOX BUDGET CAR SALES & RENTAL

KOE-MAK CORP

KOETTING FORD INC

KOL AUTO SALES INC

KRAFT MOTORCAR CO.

KUHN MORGAN TOYOTA SCION

KUNES COUNTY FORD OF ANTIOCH

LA AUTO STAR, INC.

LAFONTAINE AUTO GROUP

LAGRANGE AUTO SALES

LAGRANGE MOTORS

LAKE AUTO SALES LLC

LAKE HARTWELL HYUNDAI

LAKE NISSAN SALES, INC.

LAKE NORMAN MOTORS LLC

LAKE PLACID MOTOR CAR, INC

LAKE ST LOUIS AUTO

LAKE VIEW MOTORS INC

LAKE WALES CHRSYLER DODGE

LAKELAND AUTO MALL

LAKELAND CHRYSLER DODGE

LAKELAND TOYOTA INC.

LAKELAND VOLKSWAGEN

LAKESIDE MOTORS

LALLY ORANGE BUICK PONTIAC GMC

LANCASTER AUTO AND

LANCASTER AUTOMOTIVE

LANCASTERS AUTO SALES, INC.

LANDERS MCLARTY SUBARU

LANDMARK AUTO INC

LANDMARK CDJ OF MONROE, LLC

LANDMARK MOTOR COMPANY

LANE 1 MOTORS

LANG CHEVROLET COMPANY

LANGDALE HONDA KIA OF

LANIGAN’S AUTO SALES

LARRY JAY IMPORTS, INC

LARRY ROESCH-CHRYSLER JEEP INC

LASCO FORD INC

LATIN MOTORS INTERNATIONAL LLC

LAURA BUICK PONTIAC GMC

LAWRENCEBURG CHEVROLET INC

LB AUTO TRADING LLC

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

LCA AUTO WHOLESALES, LTD

LEBANON FORD LINCOLN

LEE KIA OF GREENVILLE

LEE’S AUTO SALES, INC

LEES SUMMIT DODGE CHRYSLER JEE

LEG MOTORS LLC

LEGENDS AUTO MART

LEITH MITSUBISHI

LEITH PREOWNED

LEXUS OF SARASOTA

LEXUS RIVER CENTER

LGE CORP

LIBERTY AUTO CITY INC

LIBERTY AUTO OUTLET INC

LIBERTY FORD SOLON, INC.

LIBERTY FORD SOUTHWEST, INC

LIBERTY FORD, INC

LIBERTY MOTORS LLC

LIBERTY USED MOTORS INC

LIBERTYVILLE CHEVROLET LLC

LIGHTHOUSE AUTO SALES

LIONS MOTORS CORP

LIPTON TOYOTA

LMN AUTO INC

LOCHMANDY AUTOS

LOKEY NISSAN

LONDOFF JOHNNY CHEVROLET INC

LONGSTREET AUTO

LONGWOOD KIA MITSUBISHI

LOU FUSZ MITSUBISHI ST. PETERS

LOU FUSZ MOTOR CO

LOUDON MOTORS, INC

LOVELADY MOTOR COMPANY INC

LOWCOUNTRY AUTO SALES OF WEST

LUCKY CARS

LUCKY DOGS CREDIT & CARS LLC

LUCKY LINE MOTORS INC

LUCKY MOTORS OF TAMPA INC

LUXOR AUTOMOTIVE INC

LUXURY AUTO DEPOT

LUXURY AUTO LINE LLC

LUXURY CARS & FINANCIAL, INC.

LUXURY CARS OUTLET

LUXURY FLEET LEASING LLC

LUXURY IMPORTS AUTO SALES

LUXURY IMPORTS OF NASHVILLE

LUXURY MOTOR CAR COMPANY

LYNN HINES USED CARS

LYNN LAYTON CHEVROLET

LYNNHAVEN MOTOR COMPANY

LYONS CHEVROLET BUICK GMC INC

M & M AUTO GROUP INC

M & M AUTO SUPER STORE

M & M AUTO WHOLESALERS, LLC

M & M AUTO, INC.

M & S AUTO SALES

M.D.V. INTERNATIONAL AUTO CORP

MA & PAS AUTO SALES & SERVICE

MACATAWA AUTO & FINANCE CO

MACHADO AUTO SELL LLC

MACON AUTO SALES

MAGIC IMPORTS OF

MAGIC MOTORS CENTER

MAHER CHEVROLET INC

MAINLAND AUTO SALES INC

MAINSTREET AUTOMART LLC

MAJOR PERFORMANCE LLC

MALOY AUTOMOTIVE LLC

MAN OF GOD AUTO SALES LLC

MANAMA AUTO SALES LLC

MANASSAS AUTO TRUCK & TRACTOR

MANASSAS AUTOMOBILE GALLERY

MANN CHRYSLER, PLYMOUTH, DODGE

MARANATHA AUTO

MARCH MOTORS INC.

MARCHANT CHEVROLET INC

MARIETTA AUTO MALL CENTER

MARIETTA AUTO SALES

MARK SWEENEY BUICK PONTIAC GMC

MARK THOMAS FORD

MARKAL MOTORS INC

MARKS AUTO SALES

MARLOZ OF HIGH POINT

MARSHALL FORD

MARTY FELDMAN CHEVY

MASHALLAH IMPORTS LLC

MASTER CAR INTERNATIONAL, INC

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

MASTER CARS

MASTER CARS CO INC

MATHEWS BUDGET AUTO CENTER

MATHEWS FORD INC.

MATHEWS FORD OREGON, INC

MATHEWS HAROLD NISSAN

MATIA MOTORS, INC

MATRIX AUTO SALES, INC.

MATT CASTRUCCI

MATTAS MOTORS

MATTHEWS MOTORS 2 INC

MATTHEWS MOTORS INC.

MAXIE PRICE CHEVROLETS OLDS,

MAXIMUM DEALS, INC.

MAXKARS MOTORS

MAYSVILLE AUTO SALES

MAZDA OF ROSWELL

MAZDA SAAB OF BEDFORD

MC AUTO

MCABEE MOTORS

MCCLUSKY AUTOMOTIVE LLC

MCDONALD GMC CADILLAC INC

MCFADDEN FRIENDLY MOTORS INC

MCFARLAND CHEVROLET-BUICK, INC

MCGHEE AUTO SALES INC.

MCJ AUTO SALES OF CENTRAL FLOR

MCKENNEY CHEVROLET

MCKENZIE MOTOR COMPANY, INC,

MCPHAILS AUTO SALES

MCVAY MOTORS, INC.

MD AUTO GROUP LLC

MEADE BROTHERS AUTO LLC

MECHANICSVILLE TOYOTA

MEDINA AUTO BROKERS

MEDINA AUTO BROKERS

MEDLIN MOTORS, INC.

MEGA AUTO SALES LLC

MELRAY MOTORS CORP

MELROSE PARK AUTO MALL

MEMBERS SALES AND LEASING INC

MEMORIAL HWY AUTO SALES AND

MENTOR NISSAN

MERCEDES- BENZ OF BEDFORD

MERLIN AUTOS LLC

METRO HONDA

METRO KIA

METRO USED CARS

METROCARS MIAMI

MGM AUTO SALES

MGM AUTO SALES INC

MIA REPOS LLC

MIAMI AUTO SHOW LLC

MIAMI AUTO WHOLESALE

MIAMI CARS INTERNATIONAL INC

MICHAELS AUTO SALES

MICHAEL’S AUTO SALES CORP

MICHAEL’S IMPORTS

MID AMERICA AUTO EXCHANGE INC

MID AMERICA AUTO GROUP

MID ATLANTIC AUTO SALES INC

MID CITY MOTORS OF LEE COUNTY

MID FLORIDA WHOLESALERS INC

MID LAKE MOTORS INC.

MID RIVERS MOTORS

MIDDLE TENNESSEE AUTO MART LLC

MIDFIELD MOTOR COMPANY, INC.

MIDSTATE MOTORS

MID-TOWN MOTORS LLC

MIDWAY AUTO GROUP

MIDWAY MOTORS

MIDWEST AUTO STORE LLC

MIDWEST FINANCIAL SERVICES

MIDWEST MOTORS & TIRES

MIDWESTERN AUTO SALES, INC.

MIG CHRYSLER DODGE JEEP RAM

MIGENTE MOTORS INC

MIKE ANDERSON USED CAR SUPER

MIKE BASS FORD

MIKE CASTRUCCI FORD OF ALEX

MIKE CASTRUCCI FORD SALES

MIKE PRUITT HONDA INC

MIKE WILSON CHEVROLET

MIKES TRUCKS AND CARS

MILESTONE MOTORS, L.L.C.

MILFORD MOTORS, INC

MILLENIUM AUTO SALES

MILTON DODGE CHRYSLER JEEP

MILTON MARTIN HONDA

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

MINIVAN SOURCE, INC.

MINT AUTO SALES

MINTON MOTOR CARS II LP

MIRA AUTO SALES LLC

MIRACLE CHRYSLER DODGE JEEP

MITCHELL COUNTY FORD LLC

MITCHELL MOTOR COMPANY INC

MITCHELL MOTORS

MJ AUTO SALES

MJ AUTO SALES

MLC MOTORCARS

MNS AUTO LLC

MODERN CHEVROLET

MODERN CORP

MODERN TOYOTA

MONARCH CAR CORP

MONROE DODGE/CHRYSLER INC.

MONZON AUTO SALES INC

MOODY MOTORS

MORNING STAR MOTORS

MORRIS IMPORTS LLC

MORRISVILLE AUTO SALES

MORROWS AUTO SALES

MOTOR CAR CONCEPTS II

MOTOR CARS HONDA

MOTOR CITY AUTO INC

MOTORCARS

MOTORCARS TOYOTA

MOTORMART LLC

MOTORMAX OF GRAND RAPIDS

MOTORS DRIVEN INC

MOTORS TRUST INC

MOTORSALESDIRECT.COM

MOTORSPORTS UNLIMITED INC

MOTORVATION MOTOR CARS

MR DEALS AUTO SALES & SERVICE

MR WHOLESALER INC

MULLEN AUTO SALES LLC

MULLINAX FORD OF PALM BEACH

MURPHY AUTO CENTER OF

MURRAY’S USED CARS

MY CAR LLC

MYEZAUTOBROKER.COM LLC

MYLENBUSCH AUTO SOURCE LLC

N & D AUTO SALES, INC.

N T I

NALLEY HONDA

NAPLETON’S HYUNDAI

NAPLETON’S MID RIVERS CHRYSLER

NAPLETON’S RIVER OAKS CHRYSLER

NAPLETONS RIVER OAKS HONDA

NAPLETON’S RIVER OAKS KIA

NASH CHEVROLET COMPANY

NASHVILLE MOTOR CARS PREMIER

NATIONAL ADVANCE CORP

NATIONAL ADVANCE CORP

NATIONAL AUTO CREDIT INC

NATIONAL AUTO GROUP

NATIONAL AUTO SALES I LLC

NATIONAL AUTOMOTIVE, INC

NATIONAL CAR MART, INC

NATIONAL MOTORS, INC.

NATIONAL MOTORS, INC.

NATIONAL ROAD AUTOMOTIVE LLC

NATIONWIDE AUTOMOTIVE GROUP

NEIL HUFFMAN VW

NELSON AUTO SALES

NELSON MAZDA

NEUHOFF AUTO SALES

NEW CARLISLE CHRYSLER JEEP

NEW GENERATION MOTORS INC

NEW RIDE MOTORS

NEWPORT AUTO GROUP

NEWPORT UNIVERSAL GROUP CORP

NEWTON’S AUTO SALES, INC.

NEXT CAR INC

NEXT GEAR AUTOMOTIVE LLC

NEXT RIDE AUTO SALES INC

NICE AUTO GROUP LLC

NICHOLAS DATA SERVICES, INC.

NICHOLS DODGE, INC.

NICK MAYER LINCOLN MERCURY INC

NICK MAYERS MARSHALL FORD LINC

NICKS AUTO MART

NIMNICHT PONTIAC

NISSAN OF GALLATIN

NISSAN OF MELBOURNE

NISSAN OF STREETSBORO

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

NISSAN ON NICHOLASVILLE

NISSAN SOUTH

NOEL’S AUTO SALES

NORTH AMERICAN FLEET SALES INC

NORTH ATLANTA AUTO SUPERSTORE

NORTH ATLANTA MOTORS LLC

NORTH BROTHERS FORD, INC

NORTHEND MOTORS INC

NORTHGATE AUTO SALES

NORTHPOINTE AUTO SALES

NORTHSIDE AUTO

NORTHTOWNE MOTORS

NORTHTOWNE OF LIBERTY SUZI,

NORTHWEST MOTORS INC

NOURSE CHILLICOTHE

NUMBER ONE IN RADIO ALARMS INC

NUOVO INIZIO OF FLORIDA, INC.

O C WELCH FORD LINCOLN MERCURY

OAKES AUTO INC

OBRIEN FORD MERCURY

OCEAN CADILLAC

OCEAN HONDA

O’CONNORS AUTO OUTLER

O’DANIEL AUTOMART INC

OFF LEASE FINANCIAL, INC.

OFFLEASE AUTOMART LLC

O’HARE MOTOR CARS

OHIO AUTO CREDIT

OHIO AUTO SALES

OHIO AUTO WAREHOUSE

OKOLONA MOTOR SALES

OLATHE FORD SALES, INC.

OLD SOUTH SALES INC.

OLDHAM MOTOR COMPANY LLC

OLYMPIC SALES & SERVICE

ON THE ROAD AGAIN, INC.

ON TRACK AUTO MALL, INC.

ONE SOURCE AUTOS INC

ONYX MOTORS

ORANGE CITY MOTORS, INC.

ORANGE PARK AUTO MALL

ORANGE PARK DODGE

ORANGE PARK TRUCKS

ORLANDO AUTOS

ORLANDO HYUNDAI

ORLANDO MOTOR CO INC

OSCAR MOTORS CORPORATION

OT AUTO SALES

OV AUTO FARM

OVERFLOW MOTORS LLC

OXMOOR CHRYSLER DODGE JEEP RAM

OXMOOR FORD LINCOLN MERCURY

OXMOOR TOYOTA

P & G FINANCE & AUTO SALES

PACE CAR

PACE CHEVROLET BUICK GMC

PALM BAY FORD

PALM BAY MOTORS

PALM BEACH AUTO DIRECT

PALM CHEVROLET

PALM KIA

PALMETTO 57 NISSAN

PALMETTO FORD

PALMETTO WHOLESALE MOTORS

PANAMA CITY AUTOMOTIVE

PAQUET AUTO SALES

PARADISE MOTOR SPORTS

PARAMOUNT AUTO

PARK AUTO MALL, INC

PARK AUTO PLAZA LLC

PARKS AUTOMOTIVE, INC

PARKS CHEVROLET, INC

PARKWAY FORD, INC.

PARKWAY MITSUBISHI

PARKWAY MOTORS INC

PATRICK HYUNDAI PALANTINE LLC

PATRIOT AUTOMOTIVE LLC

PAUL CERAME KIA

PAUL CLARK ENTERPRISES INC

PAUL MILLER FORD, INC.

PAYLESS AUTO DEALS LLC

PAYLESS AUTO OF TULLAHOMA

PAYLESS CARS SALES GREENSBORO

PAYLESS MOTORS LLC

PC AUTO SALES LLC

PCT ENTERPRISES OF FLORIDA LLC

PEAK AUTOMOTIVE

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

PEGGY’S AUTO SALES

PELHAM’S AUTO SALES

PENNINGTON AUTOMOTIVE

PENSACOLA AUTO BROKERS, INC

PEREZ SALES & SERVICE, INC

PERFORMANCE CHEVROLET BMW

PERFORMANCE CHRYSLER JEEP DODG

PERFORMANCE GMC OF

PERFORMANCE HONDA

PERFORMANCE TOYOTA

PETE MOORE CHEVROLET, INC

PETERS AUTO SALES, INC.

PG MOTORS LLC

PHENOMENAL ENTERPRISES LLC

PHILIP MOTORS INC

PHILLIPS BUICK PONTIAC GMC INC

PHILLIPS CHRYSLER-JEEP, INC

PHILLIPS TOYOTA

PHOENIX MOTORS

PHOENIX SPECIALTY MOTORS CORP

PIEDMONT AUTO SALES INC

PILES CHEV-OLDS-PONT-BUICK

PINELLAS PARK AUTO INC

PINEVILLE IMPORTS

PINNACLE AUTO SALES

PIONEER AUTO SALES LLC

PIPPEN MOTOR COMPANY

PLAINFIELD AUTO SALES, INC.

PLAINFIELD FAMILY AUTO & REPAI

PLATINA CARS AND TRUCKS INC

PLATINUM AUTO EXCHANGE INC

PLATINUM AUTO SALES

PLATTNER’S

PLAZA AUTO SALES

PLAZA LINCOLN MERCURY

PLAZA MOTORS, INC.

PLAZA PONTIAC BUICK GMC INC

POGUE CHEVROLET INC

PORT MOTORS

PORTAL AUTOMOTIVE INC

POWER MOTORS LLC

POWER PONTIAC GMC OLDSMOBILE

POWERBUY MOTORS

PRADO AUTO SALES

PRECISION AUTO CENTER

PREFERRED AUTO

PREMIER AUTO BROKERS, INC.

PREMIER AUTO CO INC

PREMIER AUTO EXCHANGE

PREMIER AUTO GROUP

PREMIER AUTO SALES

PREMIER AUTOMOTIVE OF KANSAS

PREMIER FORD LINCOLN MERCURY

PREMIER MAZDA/CDJ AUTOMOTIVE

PREMIUM AUTO BY RENT

PREMIUM MOTORS LLC

PREMIUM MOTORS OF FLORIDA LLC

PRESTIGE AUTO BROKERS

PRESTIGE AUTO EXCHANGE

PRESTIGE AUTO MALL

PRESTIGE AUTO MALL

PRESTIGE AUTO SALES & RENTALS

PRESTIGE AUTO SALES II INC

PRESTIGE MOTORS

PRESTIGE MOTORS OF VIERA

PRESTON AUTO OUTLET

PRICE RIGHT STERLING HEIGHTS

PRICED RIGHT AUTO SALES LLC

PRICED RIGHT AUTO, INC.

PRICED RIGHT CARS, INC

PRIDE AUTO SALES

PRIME MOTORS INC

PRIME MOTORS, INC.

PROCAR

PROFESSIONAL AUTO SALES

PT AUTO WHOLESALE

Q AUTOMOTIVE BRANDON FL LLC

Q AUTOMOTIVE FT MYERS FL LLC

QUALITY CARS INC

QUALITY IMPORTS

QUALITY MOTORS

QUALITY MOTORS LLC

QUALITY USED CARS LLC

R & B CAR COMPANY

R & Z AUTO SALES

R.H. CARS, INC.

R.K. CHEVROLET

RADER CAR CO INC

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

RAMOS AUTO LLC

RAMSEY MOTORS

RANDY CURNOW AUTO PLAZA/RC

RANDY MARION CHEVROLET OF

RANKL & RIES MOTORCARS, INC

RAY CHEVROLET

RAY LAETHEM BUICK GMC INC

RAY PEARMAN LINCOLN MERCURY

RAY SKILLMAN CHEVROLET

RAY SKILLMAN EASTSIDE

RAY SKILLMAN FORD INC.

RAY SKILLMAN NORTHEAST BUICK G

RAY SKILLMAN OLDSMOBILE AND

RAY SKILLMAN USED CAR

RAY SKILLMAN WESTSIDE

RAYMOND CHEVROLET KIA

RE BARBER FORD INC

REAL RELIABLE RIDES LLC

REALITY AUTO SALES INC

REGAL MOTORS INC

REGAL PONTIAC, INC.

REGIONAL WHOLESALE

REICHARD BUICK PONTIAC, INC

REID’S AUTO CONNECTION

REIDSVILLE NISSAN INC

REINEKE FORD LINCOLN MERCURY

RELIABLE TRUCK SALES

RENEWIT CAR CARE

REVOLUTION MOTORS LLC

REXFORD AUTOMOTIVES

RFJ ENTERPRISES LLC

RICART FORD USED

RICE AUTO SALES

RICH AUTO SALES LTD

RICH MORTONS GLEN BURNIE

RICHARD HUGES AUTO SALES

RICHARD KAY AUTOMOTIVE

RICHMOND AUTOMOTIVE LLC

RICHMOND HONDA

RICK CASE CARS INC

RICK CASE MOTORS, INC.

RICK HENDRICK CHEVROLET

RICK HILL NISSAN INC

RICK MATTHEWS BUICK PONTIAC

RICKS AUTO SALES

RIDE N DRIVE

RIDE TIME, INC.

RIGHTWAY AUTOMOTIVE CREDIT

RIGHTWAY AUTOMOTIVE CREDIT

RIGHTWAY AUTOMOTIVE CREDIT

RIO AUTO GROUP

RIOS MOTORS

RIVER CITY AUTO SALES INC

RIVERCHASE KIA

RIVERGATE TOYOTA

RIVERSIDE MOTORS, INC

RIVERVIEW AUTO & WATERCRAFT

RIVIERA AUTO SALES SOUTH INC

RJ’S AUTO SALES

RML HUNTSVILLE AL AUTOMOTIVE

ROAD MASTER AUTO SALES LLC

ROADSTERS AUTO

ROB CO AUTOMOTIVE LLC

ROB PARTELO’S WINNERS

ROBERT-ROBINSON CHEVROLET

ROBERTS COMPANY MOTOR MART LLC

ROBINSON AUTOMOTIVE GROUP

ROCK ROAD AUTO PLAZA

ROGER WILLIAMS AUTO SALES

ROGER WILSON MOTORS INC

ROME MOTOR SALES

ROSE AUTOMOTIVE INC

ROSE CITY MOTORS

ROSE CITY MOTORS

ROSE CITY MOTORS 2

ROSEDALE AUTO SALES INC

ROSEN HYUNDAI OF ALGONQUIN LLC

ROSEN MAZDA

ROSEN MAZDA OF LAKE VILLA

ROSEN NISSAN

ROSWELL MITSUBISHI

ROUEN CHRYSLER DODGE JEEP INC

ROUEN MOTORWORKS LTD

ROUSH HONDA

ROUTE 4 BUDGET AUTO

ROY O’BRIEN, INC

ROYAL AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

ROYAL AUTOTEC INC

ROYAL FAMILY MOTORS INC

ROYAL FIVE AUTO SALES LLC

RPM AUTO SALES

RT 177 AUTO SALES INC

RUSSELL AUTO SALES

S & M AUTO BROKERS INC

S & S MOTORS

S ANDREWS AUTO SALES INC

S S & M AUTOMOTIVE

S S AUTO INC

SALTON MOTOR CARS INC

SAM GALLOWAY FORD INC.

SANDOVAL BUICK GMC INC

SANDY’S AUTO SALES LLC

SANSING CHEVROLET, INC

SAPAUGH MOTORS INC

SAULS MOTOR COMPANY, INC.

SAVANNAH AUTO

SAVANNAH AUTOMOTIVE GROUP

SAVANNAH HYUNDAI

SAVANNAH SPORTS AND IMPORTS

SAVANNAH TOYOTA & SCION

SCANLON IMPORTS, INC.

SCHAFFER MOTOR SALES INC

SCHAUMBURG HYUNDAI

SCHIRRAS AUTO INC

SELECT AUTO

SELECT AUTO GROUP LLC

SELECT AUTO NETWORK LLC

SELECT CARS OF CLEVELAND LLC

SELECT IMPORTS II LLC

SELECT MOTORS OF TAMPA INC.

SELECTIVE AUTO & ACCESSORIES

SENA MOTORS INC

SERRA AUTOMAX - DEACTIVATED

SERRA AUTOMOTIVE

SERRA NISSAN VOLKSWAGON

SEVERITY MOTORSPORTS INC

SHAD MITSUBISHI

SHAFER PREFERRED MOTORS INC

SHARP CAR CO

SHARP CARS OF INDY

SHAVER AUTOMOTIVE LLC

SHAVER MOTORS OF ALLEN CO INC

SHAWNEE MOTORS GROUP

SHEEHAN PONTIAC

SHEEHY FORD INC

SHEEHY GLEN BURNIE INC.

SHELBYVILLE CHRYSLER PRODUCTS

SHERDAN ENTERPRISES LLC

SHERMAN DODGE

SHERWOOD OF SALISBURY INC

SHOALS UNIVERSITY KIA

SHOOK AUTO INC

SHORELINE AUTO CENTER INC

SHOW ME AUTO MALL INC

SHOWCASE AUTOS, INC

SHUTT ENTERPRISES INC

SIESTACARS.COM LLC

SIGN & DRIVE AUTO SALES LLC

SIGN & DRIVE MOTORS LLC

SIGNATURE MOTORS USA LLC

SIMMONS NISSAN

SIMON SAYS ETC CORP

SIMPLE AUTO IMPORTS

SIMS BUICK GMC NISSAN

SINA AUTO SALES, INC.

SINCLAIR DAVE LINCOLN MERCURY

SKY AUTOMOTIVE GROUP CORP

SLONE AUTOMOTIVE ENTERPIRSE

SLT MOTORS LLC

SMH AUTO

SMITH MOTORS LLC

SOMERSET MOTORS

SOURCE AUTOMOTIVE INC

SOUTH 71 AUTO SALES

SOUTH BEACH MOTOR CARS

SOUTH CHARLOTTE PREOWNED AUTO

SOUTH COUNTY AUTO PLAZA

SOUTH I-75 CHRYSLER DODGE JEEP

SOUTH MIAMI FIAT

SOUTH MOTORS HONDA

SOUTHEAST JEEP EAGLE

SOUTHERN CARS

SOUTHERN CHEVROLET

SOUTHERN DODGE CHRY JP RAM @ N

SOUTHERN MOTOR COMPANY

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

SOUTHERN POINTE AUTOMOTIVE

SOUTHERN STAR AUTOMOTIVE

SOUTHERN STATES HYUNDAI

SOUTHERN TRUST AUTO GROUP

SOUTHERN TRUST AUTO SALES

SOUTHFIELD JEEP-EAGLE, INC.

SOUTHFIELD QUALITY CARS, INC.

SOUTHGATE FORD

SOUTHPORT MOTORS

SOUTHTOWN MOTORS

SOUTHWEST AUTO SALES

SPACE & ROCKET AUTO SALES

SPEEDWAY MOTORS, INC

SPIRIT CHEVROLET-BUICK INC.

SPIRIT FORD INC

SPITZER DODGE

SPITZER KIA

SPITZER MOTOR CITY

SPORT MITSUBISHI

SPORTS AND IMPORTS, INC.

SPORTS CENTER IMPORTS INC

SRQ AUTO LLC

STANFIELD AUTO SALES

STANFORD MOTOR VEHICLES LLC

STAN’S CAR SALES

STAR AUTO

STAR AUTOMOTIVE INC

STAR MOTORS

STARK AUTO GROUP

STARK AUTO SALES

STARMOUNT MOTORS LLC

STARRS CARS AND TRUCKS, INC

STATE AUT GROUP LLC

STATELINE CHRYSLER DODGE JEEP

STEARNS MOTORS OF NAPLES

STEELY LEASE SALES

STEPHEN A FINN AUTO BROKER

STERLING AUTO SALES

STEVE AUSTINS AUTO GROUP INC

STEVE RAYMAN CHEVROLET, LLC

STEWART AUTO GROUP OF

STEWART MOTORS

STIENER AUTOMOTIVE GROUP II

STINGRAY CHEVROLET BARTOW LLC

STL CAR CREDIT

STOKES AUTOMOTIVE INC

STOKES BROWN TOYOTA SCION

STOKES HONDA CARS OF BEAUFORT

STOKES KIA

STOKES USED CAR CENTER

STONE MOUNTAIN NISSAN

STOUT SALES

STRICKLAND AUTOMOTIVE INC

STRUTHERS AUTO MALL

STYKEMAIN CHEVROLET PONTIAC

SUBARU CONCORD

SUBARU OF DAYTON

SUBARU OF KENNESAW LLC

SUBARU OF MCDONOUGH, LLC

SUBARU OF WICHITA LLC

SUBURBAN AUTO SALES

SUBURBAN CHRYSLER JEEP DODGE

SUFFIELD MOTORS

SULLIVAN CADILLAC

SULLIVAN PONTIAC CADILLAC GMC

SUMMIT AUTOPLEX LLC

SUMMIT PLACE KIA

SUMMIT PLACE KIA MT. CLEMENS

SUMMIT PRE-OWNED OF RALEIGH

SUMTER CARS & TRUCKS

SUN HONDA

SUN TOYOTA

SUNNY DAY AUTO SALES & SERVICE

SUNNY FLORIDA MOTORS, INC.

SUNRAY AUTO SALES INC

SUNRISE AUTOMOTIVE

SUNRISE CHEVROLET

SUNSET MOTORS

SUNSHINE AUTO BROKERS INC

SUNSHINE MOTORCARS INC

SUNTRUP NISSAN VOLKSWAGEN

SUPER AUTO SALES

SUPER AUTOS MIAMI

SUPER DEAL AUTO SALES LLC

SUPERCARS OF CAROLINAS LLC

SUPERIOR ACURA

SUPERIOR AUTOS

SUPERIOR BUICK GMC

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

SUPERIOR CHEVROLET

SUPERIOR HONDA

SUPERIOR HYUNDAI SOUTH

SUPERIOR KIA

SUPERIOR MOTORS NORTH

SUPERIOR PONTIAC BUICK GMC,INC

SUPREME CARRIAGE LLC

SUPREME MOTORS OF NASHVILLE

SUSAN SCHEIN CHRYSLER PLYMOUTH

SUSKI CHEVROLET BUICK INC

SUSKIS AUTO SALES

SUTHERLAND CHEVROLET INC

SUTHERLIN NISSAN OF FT. MYERS

SUZUKI OF NASHVILLE

SVG MOTORS LLC

SW PREMIER MOTOR GROUP INC

SWANNS RENTAL AND SALES INC

SWEENEY BUICK PONTIAC GMC

T & T MOTORS

TAMERON AUTOMOTIVE GROUP

TAMIAMI FORD, INC.

TAMPA AUTO SOURCE INC

TAMPA HONDA

TARGET AUTOMOTIVE

TAYLOR AUTO SALES INC.

TAYLOR MORGAN INC

TAYLOR’S AUTO SALES

TAZ AUTO UNLIMITED INC

TEAM AUTOMOTIVE

TEAM NISSAN OF MARIETTA

TED CIANOS USED CAR CENTER

TEDS AUTO SALES INC

TENA AUTOMOTIVE LLC

TENNESSEE AUTO GROUP & LEASING

TENNESSEE AUTO SALES

TENNESSEE AUTOPLEX, LLC

TERRE HAUTE AUTO AND EQUIPMENT

TERRY CULLEN CHEVROLET

TERRY LABONTE CHEVROLET

TERRY LEE HONDA

TEXAS CAPITAL AUTO CREDIT

THE 3445 CAR STORE, INC.

THE AUTO BROKER

THE AUTO GROUP LLC

THE AUTO LIVERY

THE AUTO PARK INC

THE AUTO STORE

THE AUTO STORE

THE AUTOBLOCK

THE BOULEVARD CAR LOT

THE CAR BARN

THE CAR CABANA OF

THE CAR CENTER

THE CAR COMPANY

THE CAR COMPANY SUZUKI

THE CAR CONNECTION WEST

THE CAR CONNECTION, INC.

THE CAR EXCHANGE

THE CAR GUYS INC

THE CAR MAN LLC

THE CAR SHOPPE LLC

THE CAR STATION LLC

THE CAR STORE

THE LUXURY AUTOHAUS INC.

THE MINIVAN STORE

THE MONTGOMERY GROUP LLC

THE ORIGINAL USED CAR FACTORY

THE REPO STORE

THE RITE CAR

THE USED CAR FACTORY INC

THE WHOLESALE OUTLET INC

THOMAS & SON INC.

THOMAS OF CAIRO, CHEV, PONT

THOMASVILLE TOYOTA

THORNTON CHEVROLET, INC

THORNTON ROAD CHRYSLER DODGE

THORNTON ROAD HYUNDAI

THOROUGHBRED FORD INC

THRIFTY OF GRAND RAPIDS

TIDE AUTOS INC

TIFFIN FORD LINCOLN MERCURY

TILLMAN AUTO LLC

TIM FRENCH SUPER STORES, LLC

TIM LALLY CHEVROLET, INC

TIM SHORT CHEVY BUICK GMC OF

TIM SHORT PREMIERE USED CARS

TIM TOMLIN AUTOMOTIVE GROUP

TIME TO BUY LLC

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

TINPUSHER LLC

TKP AUTO SALES INC

TNT AUTO SALES INC

TOM BUSH AUTO PLEX

TOM EDWARDS, INC

TOM GILL CHEVROLET

TOM HOLZER FORD

TOM KELLEY BUICK GMC PONTIAC

TOM STENHOUWER AUTO SALES INC

TOM WOOD FORD

TOMLINSON MOTOR COMPANY OF

TONY ON WHEELS INC

TONY’S AUTO SALES OF

TOP CHOICE AUTO

TOP GUN AUTO SALES LLC

TOP HAT IMPORTS LLC

TOP NOTCH AUTO BROKERS INC

TOTAL CYCLE CARE INC

TOURBILLION AUTO GROUP LLC

TOWN & COUNTRY AUTO & TRUCK

TOWN & COUNTRY AUTO SALES, LLC

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY MOTORS II

TOWN CARS AUTO SALES

TOWNE EAST AUTO

TOWNSEND IMPORTS

TOWNSEND MOTORS, INC

TOYOTA OF BEDFORD

TOYOTA OF CINCINNATI

TOYOTA OF GASTONIA

TOYOTA OF GOLDSBORO

TOYOTA OF GREENVILLE, INC

TOYOTA OF HOLLYWOOD

TOYOTA OF LAKEWOOD

TOYOTA OF LOUISVILLE, INC.

TOYOTA OF MCDONOUGH

TOYOTA OF MUNCIE

TOYOTA OF TAMPA BAY

TOYOTA ON NICHOLASVILLE

TOYOTA SOUTH/SCION SOUTH

TOYOTA WEST/SCION WEST

TRAVERS AUTOMOTIVE INC

TRI CITY MOTORS SUPERSTORE

TRI STATE USED AUTO SALES

TRIAD AUTOPLEX

TRI-CITY AUTO MART

TRI-COUNTY MOTORS

TRINITY AUTOMOTIVE

TRIPLE C AUTO INC

TRISTAR VEHICLE SALES LLC

TROPICAL AUTO OUTLET

TROPICAL AUTO SALES

TROUTMAN MOTORS, INC.

TROY FORD INC

TRUCK TOWN INC

TRUSSVILLE WHOLESALE AUTOS

TRUST US AUTO SALES LLC

TRYON AUTO MALL

TWIN CITY CARS INC

TWISTED METAL MOTORS LLC

TYLER AUTOMOTIVE GROUP INC

U.S. AUTO GROUP, INC.

U-DRIVE AUTO LLC

ULTIMATE AUTO DEALS INC

ULTIMATE IMAGE AUTO, INC

UNIQUE AUTOMOTIVES, LLC

UNITED AUTO MARKET LLC

UNITED AUTO SALES

UNITED LUXURY MOTORS LLC

UNITED VEHICLE SALES

UNIVERSAL AUTO PLAZA

UNIVERSAL AUTO PLAZA LLC

UNIVERSITY FORD NORTH

UNIVERSITY HYUNDAI OF DECATUR

UNIVERSITY KIA

UNLIMITED AUTO GROUP INC

UNLIMITED AUTOMOTIVE

UNLIMITED MOTORS

UNLIMITED MOTORS

UNLIMITED MOTORS

UPPER MARLBORO FORD LLC

UPSTATE LIL BOYZ TOYZ LLC

US 1 CHRYSLER DODGE JEEP

USA AUTO & LENDING INC

USA AUTO & TRUCK

USA CHOPPERS

USA MOTORCARS

 



--------------------------------------------------------------------------------

DEALER NAME

DEALER NAME

 

 

U-SAVE AUTO SALES OF BREVARD

USED CAR FACTORY INC

USED CAR SUPERMARKET

USED CARS FORSALE LLC

V & S AUTO SALES LLC

V & V AUTO CENTER INC

VA CARS INC

VADEN NISSAN, INC.

VAN PAEMEL SALES

VANN YORK BARGAIN CARS LLC

VANN YORK PONTIAC BUICK GMC

VANN YORK PONTIAC, INC.

VANN YORK TOYOTA, INC

VANTAGE MOTORS LLC

VARSITY LINCOLN MERCURY

VEHICLES 4 SALES, INC.

VELOCITY MOTORS INC

VENICE NISSAN DODGE, INC

VERACITY MOTOR COMPANY LLC

VESTAVIA HILLS AUTOMOTIVE

VIC BAILEY HONDA, INC.

VIC BAILEY LINCOLN MERCURY

VICKERS AUTOMOTIVE INC

VICTORIA MOTORS, LLC

VICTORY AUTO EXPRESS INC

VICTORY AUTO INC

VICTORY CHEVROLET BUICK

VICTORY CHEVROLET LLC

VICTORY CIRCLE AUTO SALES INC

VICTORY HONDA OF MONROE

VICTORY MOTOR SALES INC

VIDAH MOTORSPORTS

VILLAGE AUTOMOTIVE

VIN DEVERS, INC

VINCE WHIBBS PONTIAC-GMC

VININGS ENTERPRISES INC

VINUP MOTORS

VIP AUTO ENTERPRISES INC

VIP AUTO GROUP, INC.

VIP AUTO MALL

VIP KARS

VIP ONE IMPORTS INC

VIRGINA MOTOR CO.

VIRGINIA DIRECT AUTO INC

VISION AUTO

VISION AUTO LLC

VOGUE MOTOR CO INC

VOLUSIA AUTO SALES

VOLVO OF FT. MYERS

VULCAN MOTORS LLC

W & S AUTO CENTER INC

WABASH AUTO CARE INC

WADE FORD INC

WAGNER SUBARU

WALDEN AUTOMOTIVE ENTERPRISES

WALDROP MOTORS INC

WALKER FORD CO., INC.

WALT SWEENEY FORD, INC

WALTERBORO MOTOR SALES

WALTERS AUTO SALES AND RENTALS

WALT’S LIVE OAK FORD

WANTED WHEELS INC

WASHINGTON BLVD MOTORS

WAYNE AKERS FORD INC.

WAYNESVILLE AUTO MART

WEB AUTO BROKERS

WEBBER AUTOMOTIVE LLC

WEBER CHEVROLET CO

WEINE AUTO SALES EAST

WEINLE AUTO SALES

WEST BROTHERS FORD INC

WEST CLAY MOTOR COMPANY LLC

WEST END AUTO SALES & SERVICE

WEST HIGH AUTO LLC

WEST KENDALL TOYOTA

WEST MAIN MOTORS

WEST SIDE TOYOTA

WESTON AUTO GROUP

WHEELS & DEALS AUTO SALES

WHEELS & DEALS AUTO SALES OF

WHEELS AUTO SALES

WHEELS MOTOR SALES

WHITEWATER MOTOR COMPANY INC

WHOLESALE AUTO BROKERS INC

WHOLESALE, INC

WILDCAT AUTO SALES

WILDWOOD MOTORS

WILLETT HONDA SOUTH

 



--------------------------------------------------------------------------------

DEALER NAME

 

WILLS MOTOR SALES

WINDSOR AUTO SALES

WINTER PARK AUTO EXCHANGE INC

WINTER PARK AUTO MALL CORP

WMD MOTORS INC

WONDERGEM, INC

WOODBRIDGE MOTORS, INC.

WOODY ANDERSON FORD

WOODY SANDER FORD, INC.

WORLD AUTO NETWORK INC

WORLD AUTO, INC.

WORLD CAR CENTER & FINANCING

WORLDWIDE MOTORS LLC

WORLEY AUTO SALES

WOW CAR COMPANY

WRIGHT’S AUTO SALES

WYRICK AUTO SALES

XAVIER’S AUTO SPOT

XCITING AUTO SALES LLC

XL1 MOTORSPORTS, INC

XTREME MOTORS INC

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YES AUTO SALES INC

YESHUA AUTO SALES LLC

YOU SELECT AUTO SALES LLC

YOUR DEAL AUTOMOTIVE

YOUR KAR CO INC

YPSILANTIS IMPORT AUTO SALES

ZEIGLER CHEVROLET LLC

ZEIGLER CHRYSLER DODGE JEEP

ZOMBIE JOHNS KILLER DEALS LLC